USCA4 Appeal: 21-2382      Doc: 9         Filed: 01/24/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-2382


        In re: EDWARD ZINNER,

                            Petitioner.



                   On Petition for Writ of Mandamus. (4:17-cr-00003-RCY-DEM-1)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Edward M. Zinner, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2382      Doc: 9         Filed: 01/24/2022      Pg: 2 of 2




        PER CURIAM:

               Edward Zinner petitions for a writ of mandamus seeking an order from this court

        directing the district court to hold an evidentiary hearing and to require named government

        officers to respond to his demands related to a pending 28 U.S.C. § 2255 motion in the

        district court. Zinner is not entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

        the petitioner has a clear right to the relief sought and “has no other adequate means to

        attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (alteration and internal

        quotation marks omitted). Moreover, mandamus may not be used as a substitute for appeal.

        In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

               The relief sought by Zinner is not available by way of mandamus. Accordingly, we

        deny the petition for writ of mandamus. We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                              PETITION DENIED




                                                     2